      Case 2:20-cv-00330-KJM-EFB Document 5 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK JEROME LEWIS,                            No. 2:20-cv-330-KJM-EFB PS
12                       Plaintiff,
13               v.                                    ORDER
14    WELLSPACE HEALTH
      ORGANIZATION; WESTCARE; MIKE
15    LEMASTER,
16                       Defendants.
17

18           On May 14, 2020, the magistrate judge filed findings and recommendations, which were

19   served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed.1

21           The court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

23   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

24   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

25   /////

26           1
              Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                        1
     Case 2:20-cv-00330-KJM-EFB Document 5 Filed 06/11/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS ORDERED that:
 4          1. The Findings and Recommendations filed May 14, 2020, are ADOPTED; and
 5          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
 6   the March 20, 2020 order (ECF No. 3).
 7   DATED: June 10, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
